UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7102



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RODDRICK KEMTRELL MCDONALD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CR-94-44; CA-00-77)


Submitted:   November 30, 2004              Decided:   January 5, 2005


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roddrick Kemtrell McDonald, Appellant Pro Se.   Thomas Richard
Ascik, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, Brian Lee Whisler, Assistant United States Attorney,
Richmond, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Roddrick Kemtrell McDonald, a federal prisoner, seeks to

appeal the district court’s orders denying relief on his 28 U.S.C.

§ 2255 (2000) motion and motions for reconsideration.                 An appeal

may not be taken from the final order in a habeas corpus proceeding

unless   a   circuit     justice   or   judge     issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that McDonald has not made the

requisite     showing.      Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                    - 2 -